Citation Nr: 0434466	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date, prior to February 29, 2000, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Iris Johnson-Bright, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served from August 1965 to February 1970.

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has filed statements with the AOJ in essence 
asserting that his records should be corrected and that there 
have been violations of the Freedom of Information Act and 
the Privacy Act.  There is no indication that the veteran's 
statements were acted upon by the AOJ or the appropriate 
party.

The AOJ/appropriate party must take 
appropriate steps to address the claim 
for a correction of the record or to 
amend the record.  Proper appellate right 
should be provided. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


